PER CURIAM
In this appeal, the state contends that “[t]he trial court erred in granting defendant’s motion to dismiss [an] amended information.” We affirm.
On January 13, 1993, defendant received citations for illegal possession of a game mammal, illegal taking of a game mammal without a valid tag, ORS 498.002, and loaning an elk tag to another, ORS 497.400. Later, after numerous proceedings in justice court, the district attorney elected to charge those offenses as misdemeanors and filed an information in circuit court. However, because the information did not allege that defendant had a culpable mental state, it in fact charged defendant with violations. ORS 496.992(2). Defendant moved to dismiss on several grounds.
On January 24, 1994, the state moved to file an amended information, which alleged that defendant had a culpable mental state. The trial court did not explicitly rule on that motion, and on January 25,1994, it granted defendant’s motion to dismiss the original information.
The state does not assign error to the dismissal of the first information or to the trial court’s disposition of the state’s motion to file an amended information. Instead, it assigns error to the dismissal of an amended information that was never filed and on which the trial court never made a ruling. Thus, the state asks for review of an order that was never entered.
Affirmed.